DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 112(b) rejection on claims 7 and 23 is hereby withdrawn.
In view of the amendment, previous 102(a)(1)/102(a)(2) rejection or 103 rejection on claims 1, 6-8, 13-16, 19, 20 and 23 over Musso et al (WO’925), previous 103 rejection on claims 2-4 over Musso et al (WO’925) in view of Miller’112, previous 103 rejection on claim 5 over Musso et al (WO’925) in view of Zhang (CN’387) and previous 103 rejection on claims 9 and 21 over Musso et al (WO’925) in view of Endepols et al’003 are hereby withdrawn.  
In view of the amendment, previous double patenting rejection on claims 1-5, 13-15, 19 and 20 over claims of U.S. Pat. No. 11,185,077 B2, previous double patenting rejection on claims 1, 6-8, 13-16, 19, 20 and 23 over claims of U.S. Pat. No. 10,212,928 B2, previous double patenting rejection on claims 1, 6-8, 13-16, 19, 20 and 23 over claims of U.S. Pat. No. 9,877,471 B2 and previous double patenting rejection on claims 1-5, 13-15, 19 and 20 over claims of co-pending App. 17/536,605 are hereby withdrawn.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Objections
Claim 4 is objected to because of the following informalities:  On line 4, applicant need to change “zinc phosphide (zinc phosphide/trizinc diphosphide),” to --- zinc phosphide (trizinc diphosphide), --- (to make it clear that trizinc diphosphide is another name for zinc phosphide).  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  On line 3, applicant need to change “vegetable and fish oil,” to --- vegetable oil, fish oil, --- (in order to make the claim language clearer).  Appropriate correction is required.
Claim14 is objected to because of the following informalities:  On line 2, applicant need to change “a group” to --- the group ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant amended claim 1 to recite “a pheromone blend consisting of 2-methyl-butyric acid, 3-methyl-butyric acid, heptanal, hexanoic acid, benzaldehyde, 2-phenylacetaldehyde, nonanal, and decanal; . . .”.  This means that the presence of any pheromone other than those eight compounds listed above is excluded.
  
However, in instant claim 8, applicant recite the following:

    PNG
    media_image1.png
    279
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    52
    630
    media_image2.png
    Greyscale


First of all, furan-2-carbaldehyde, 1-hexanol, dimethyl sulfone, 2,5-dimethyl pyrazine, phenol, 1-octen-3-ol, 6-methyl-5-hepten-2-one, 1-methyl-4-(1-methylethenyl)-cyclohexene, benzyl alcohol, (3E)-octen-2-one, 5-ethyldihydrofuran-2(3H)-one, benzoic acid, 4-methylphenol, 2,3,5,6-tetramethypyrazine, 2-methoxyphenol, 2-phenylethan-1-ol, 1,2-dimethoxybenzene, 4-ethylphenol, 2-undecanone, 1H-indole and tridecane represent the pheromone compounds 2, 6, 10, 11, 14, 15, 17, 21, 22, 23, 25, 26, 28, 29, 30, 33, 34, 35, 37, 38 and 39, respectively, which are listed in Fig.3 of present specification.   Secondly, (i) 4-hydroxy-2,5-dimethylfuran-3-one (another name for dimethylhydroxy furanone) is found in sex pheromone (of the wingless cockroach Eurycotis floridana), as evidenced by the webpage https://pubchem.ncbi.nlm.nih.gov/compound/Furaneol#section=Natural-Pollution-Sources (see under 13.2.2 Natural Pollution Sources); (ii) 6-methyl-4-heptanone (another name for 2-methyl-4-heptanone) is an ant alarm pheromone, as evidenced by the webpage https://research.rug.nl/en/publications/the-synthesis-of-2-methyl-4-heptanone-an-ant-alarm-pheromone (see title); (iii) nonanoic acid is a known natural component of the Amblyomma variegatum bont tick pheromone, as evidenced by Norval et al (5,296,227), col.3, lines 9-13; (iv) decanoic (capric) acid, dodecanoic (lauric) acid, tetradecanoic (myristic) acid, hexadecenoic (palmitic) acid, (Z)-octadec-9-enoic (oleic) acid and octadecanoic (stearic) acid are pheromones, as evidenced by Lacoste (US 2017/0135976 A1) (see [0037]); and (v) lactic acid is a sexual attractant or pheromone, as evidenced by Mailleux et al (US 2018/0077917 A1) (see [0112]). 
Therefore, since the compounds (except for glycerol) listed in instant claim 8 are pheromone compounds, claim 8 fails to further limit the subject matter of instant claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant amended claim 1 to recite “a pheromone blend consisting of 2-methyl-butyric acid, 3-methyl-butyric acid, heptanal, hexanoic acid, benzaldehyde, 2-phenylacetaldehyde, nonanal, and decanal; . . .”.  This means that the presence of any pheromone other than those eight compounds listed above is excluded.  
	However, instant claim 23 recites that the rat attractant composition of claim 1 further comprises a food bait comprising a chemical attractant, the chemical attractant comprising 2-hydroxy-3-methylcyclopen-2-en-1-one, 2,3-butanedione, 3-methylbutanal, 5-emthyl-(E)-2-hepten-4-one, 3-methyl-4-heptanone or -octalactone, dimethyl trisulfide, butyric acid, or a combination thereof.  At least some of these compounds are pheromone compounds.  For example, dimethyl trisulfide and butyric acid represent the pheromone compounds 13 and 1, respectively, which are listed in Fig.3 of present specification.  Also, for another example, 3-methylbutanal is listed in the pherobase database (for pheromones and semiochemicals) (see the webpage http://pherobase.org/database/compound/compounds-detail-isovaleraldehyde.php).
Therefore, since some of the compounds listed in instant claim 23 are pheromone compounds, claim 23 fails to further limit the subject matter of instant claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Applicant need to amend claim 23 to remove ANY pheromone compound listed in the claim.
Allowable Subject Matter
Claims 1-3, 5, 6, 9, 13, 15, 16, 19, 20 and 22 are allowed.  Previously cited references (listed in Paragraphs 3 and 4 above) do not teach or suggest instant pheromone blend consisting of 2-methyl-butyric acid, 3-methyl-butyric acid, heptanal, hexanoic acid, benzaldehyde, 2-phenylacetaldehyde, nonanal and decanal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        September 4, 2022